Citation Nr: 1547222	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  11-06 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen the service connection claims for residuals of traumatic brain injury (TBI) and sinusitis. 

2. Entitlement to service connection for residuals of traumatic brain injury (TBI) (also claimed as head injury), including but not limited to headaches, dizziness and vertigo, nausea, cognitive impairment, and psychiatric symptoms.  

3. Entitlement to service connection for a headache disorder, including as secondary to a head injury.  

4. Entitlement to service connection for vertigo and dizziness, including as secondary to a head injury. 

5. Entitlement to service connection for a bilateral eye condition (claimed as blurry and poor vision), including as secondary to residuals of a head injury. 

6. Entitlement to service connection for sinusitis. 

7. Entitlement to service connection for a skin condition diagnosed as Schamberg Disease and purpuric dermatoses. 

8. Entitlement to service connection for kidney pain or other residuals of Isoniazid (INH) therapy, apart from already service-connected hepatitis. 

9. Entitlement to service connection for choking and difficulty swallowing (dysphagia). 

10. Entitlement to service connection for a gastrointestinal condition manifested by abdominal (epigastric) pain, including as a manifestation of service-connected GERD. 

11. Entitlement to service connection for colds and coughing as secondary to residuals of a head injury. 

12. Entitlement to service connection for an unspecified general neurological condition, including as due to an undiagnosed illness or medically unexplained chronic multisymptom illness. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to September 1976, from June 1991 to December 1991, and from July 2000 to June 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2008, August 2010, and September 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a hearing before the undersigned in June 2015 and at a hearing before a Decision Review Officer (DRO) in November 2011.  Transcripts of both hearings are of record. 

For clarification purposes, the Board has added the headache disability as a separate issue to ensure that service connection is properly established for it as a residual of the TBI, even though a claim for a headache disorder was not separately submitted or perfected to the Board.  In this regard, the record shows that the Veteran has pursued such a claim in the past, and the Board finds that the reopened claim for residuals of a TBI encompasses a headache disorder and any other disorder that the TBI residuals may comprise.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Although the headache disorder was the subject of a prior final denial, the grant of service connection for a TBI warrants consideration of the headache disorder on the merits as a manifestation of the TBI, including on the basis of new and material evidence concerning the TBI, as discussed below. 

Similarly, although the service connection claim for vertigo was previously denied in a September 2005 final rating decision, it is effectively before the Board on the merits as a manifestation of the TBI, including on the basis of new and material evidence concerning the TBI.  

With regard to the claim for a generalized neurological condition, most of the signs or symptoms that the Veteran contends are manifestations of such have already been granted under other diagnoses.  Specifically, service connection has already been established for a cervical spine disability and cervical radiculopathy, and the claim for TBI residuals also includes dizziness and headaches with nausea, for which service connection has been granted.  Indeed, a VA examiner stated in the July 2013 Gulf War examination report that the Veteran's "claimed unspecified neurological condition consists of a headache, dizziness, and nausea."  All of these conditions have been service connected.  Nevertheless, given the Veteran's June 2015 hearing testimony suggesting that he also experiences more generalized pain in other parts of his body, including his legs and shoulders, the Board has expanded this issue to include any pain disorder, since an undiagnosed illness associated with Persian Gulf service may include muscle pain, joint pain, fibromyalgia, and neurological and neuropsychological signs and symptoms that are not reducible to a simple diagnosis or single area of the body.  See 38 C.F.R. § 3.317 (2015).  Thus, characterizing the claim as such ensures that any other symptoms not contemplated by the disabilities for which service connection has been established will be duly considered by this avenue of service connection as well. 

A petition to reopen the service connection claim for sleep apnea was raised at the June 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The service connection claims for sinusitis and an unspecified neurological condition is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1. An unappealed rating decision dated in September 2005 last denied the service connection claim for traumatic brain injury.  

2. An unappealed rating decision dated in January 1977 last denied the service connection claim for sinus problems. 

3. Additional evidence received since the January 1977 and September 2005 rating decisions is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the service connection claims for TBI and sinusitis. 

4. The Veteran has current residuals of traumatic brain injury resulting from head injuries sustained during active service, including headaches, cognitive impairment, personality changes, dizziness, and psychiatric symptoms. 

5. The Veteran's current headache disorder results from head injuries sustained during active service. 

6. The Veteran's vertigo and dizziness results from head injuries sustained during active service. 

7. The Veteran's cataracts and refractive errors do not result from head injuries sustained during active service, and he does not have any other diagnosed vision problems or pathology of the eyes.  

8. Service connection for the Veteran's skin condition, diagnosed as Schamberg Disease and purpuric dermatoses, has already been established in a January 2009 rating decision.  

9. The Veteran does not have a kidney or renal disorder, and service connection for hepatitis has already been established as a residual of INH therapy; service connection for other disabilities claimed by the Veteran as being caused by INH therapy have already been service connected on other grounds, including TBI residuals, abdominal pain, and hypertension. 

10. The Veteran's choking and difficulty swallowing (dysphagia) are manifestations of his service connected gastroesophageal reflux disease (GERD).  

11. The Veteran's abdominal (epigastric) pain is a manifestation of his service connected gastroesophageal reflux disease (GERD).  

12. The Veteran does not have a lung or respiratory condition, and clarified at the June 2015 hearing that he did not have a cough except as associated with difficulty swallowing. 


CONCLUSIONS OF LAW

1. The September 2005 rating decision, which denied service connection for a traumatic brain injury, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2. The January 1977 rating decision, which denied service connection for sinus problems, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

3. New and material evidence has been submitted to reopen the service connection claims for a TBI and sinus condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4. The criteria for entitlement to service connection for a TBI are satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5. The criteria for entitlement to service connection for a headache disorder are satisfied 38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6. The criteria for entitlement to service connection for dizziness and vertigo are satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

7. The criteria for entitlement to service connection for a bilateral eye condition (claimed as blurry and poor vision) are not satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

8. The claim for service connection for the Veteran's skin condition, diagnosed as Schamberg Disease and purpuric dermatoses, is dismissed as already granted in a January 2009 rating decision; there is no justiciable case or controversy before the Board at this time with respect to this disability.  38 U.S.C.A. § 7105 (West 2014).

9. The criteria for entitlement to service connection for a kidney condition or residuals of INH therapy apart from already service-connected hepatitis are not satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

10. The criteria for entitlement to service connection for choking and difficulty swallowing (dysphagia) are satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

11. The criteria for entitlement to service connection for a gastrointestinal condition, including abdominal pain, are satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

12. The criteria for entitlement to service connection for colds and coughing are not satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Due Process

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied with regard to the claims for a bilateral eye condition (claimed as blurry and poor vision), kidney disorder, and colds and coughing.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

A September 2012 letter provided all notice required under the VCAA.  It notified the Veteran of the elements of service connection, the types of evidence that could support the claims, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of these claims.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision); but see Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (a timing delay in VCAA notice is harmless if followed by readjudication of the claim after the claimant has had an appropriate time to respond); accord Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Accordingly, VA's duty to notify is satisfied. 

Concerning the duty to assist, the Veteran's service treatment records (STRs), service personnel records, VA treatment records, post-service Brooke Army Medical Center (BAMC) records dating from 2002 to 2004, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain pertinent to his claims for bilateral vision problems, a kidney disorder, and colds and coughing.  

The Board notes that some VA treatment records dated in the 1990's and 1980's may be outstanding, as the RO either did not request all such records from the Richmond VA Medical Center (VAMC) or did not receive a response and made no follow up request.  These records need not be obtained as there is no reasonable possibility they would aid in substantiating the claims for bilateral eye disorders, a kidney condition, and colds and coughs.  Cf. Golz v. Shinseki, 590 F.3d 1317, 1321, 1321 (Fed. Cir. 2010) (holding that VA is only required to obtain certain medical records "if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits").  In this regard, VA treatment records dated from 2003 to 2013, as well as numerous VA treatment records dated in the 1970's, 1980's, and 1990's, consistently show that the Veteran does not have the conditions claimed.  Any outstanding VA treatment records dated in the 1980's and 1990's could not support the current disability element.  Moreover, the Veteran's claim for a kidney condition is based on his contention that it is a result of INH therapy that occurred in late 2001 and early 2002.  Clearly, records dated in the 1990's or earlier could not speak to this issue except insofar as they might show a pre-existing kidney disorder, which would only weigh against the claim.  The VA treatment records dated from 2003 to 2013 and a March 2010 VA examination report all show that the Veteran does not have pathology of the eyes that may be related to a head injury, and the Veteran clarified at the June 2015 Board hearing that his coughs only occurred in relation to symptoms of choking or difficulty swallowing, rather than as a result of a lung or respiratory condition or as a manifestation of chronic cold symptoms.  Accordingly, the duty to assist is satisfied with respect to obtaining all potentially relevant records, including all STRs and voluminous VA treatment records dating from the 1970's through 2013. 

With regard to the claim for a bilateral eye condition, an adequate VA examination was performed, and medical opinion provided, in March 2010.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In the examination report, the examiner considered the Veteran's medical history, set forth the findings made on examination, and provided an explanation in support of the conclusion reached that can be weighed against contrary opinions, such that the Board is able to make a fully informed decision.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Accordingly, the examination and opinion are adequate for the purposes of this decision.  The Board also notes that there was no need for the examiner to render an opinion regarding the Veteran's diagnosed cataracts, as there is no indication, and the Veteran does not contend, that they are related to service or his service-connected TBI residuals.  See McLendon, 20 Vet. App. at 83.  His refractive errors are not disabilities eligible for service connected compensation under VA law, and thus no opinion is necessary regarding these conditions.  See 38 C.F.R. § 3.303.

VA examinations and opinions were not obtained regarding the service connection claims for a kidney disorder and colds and coughs.  Because current disabilities are not shown, VA examinations or opinions are not warranted.  See McLendon, 20 Vet. App. at 83 (holding, in relevant part, that there must be evidence of current disability to trigger VA's duty to provide an examination or opinion).  Specifically, the VA treatment records dated from 2003 to 2013 show that the Veteran has not been diagnosed with a kidney or renal condition, and that a computerized tomography (CT) scan of the abdomen dated in December 2006 showed no abnormalities with respect to the kidneys.  They also show that the Veteran has neither been diagnosed with nor reported ongoing or recurrent cough or cold symptoms such as to suggest a current disability including a lung or respiratory disorder.  Significantly, the Veteran has never himself stated that he experiences chronic cold or coughing symptoms, and at the June 2015 hearing before the undersigned stated that his coughing was related to his choking symptoms.  In other words, he would cough when he felt a sensation of choking or difficulty swallowing.  Accordingly, the Veteran does not have a current disability associated with coughing or colds, including one that would raise the possibility of an undiagnosed illness or medically unexplained chronic multisymptom illness associated with Persian Gulf service.  See 38 C.F.R. § 3.317.  Moreover, in light of the foregoing, there is sufficient information of record for the Board to make a fully informed decision.  Therefore, VA examinations or opinions are not warranted.  See McLendon, 20 Vet. App. at 83.

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Veteran testified at a hearing before the undersigned in June 2015.  Under 38 C.F.R. § 3.103(c)(2) (2015), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the Veteran had an opportunity to provide testimony in support of the claims, facilitated by questioning from the undersigned and the representative of record.  The Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence might exist that would provide additional support for the claims.  See id.  Moreover, VA has assisted in developing the record, including arranging for a VA examination regarding the claim for bilateral eye conditions or vision problems and obtaining his current VA treatment records dating from 2003 to 2013 as well as earlier VA treatment records dating from the 1970's to the 1990's.  See id. at 498-99 (finding that any deficiencies in discharging the hearing officer's duties under § 3.103(c)(2) were rendered harmless by otherwise developing the record).  As discussed above, the evidence clearly shows that the Veteran does not have a kidney condition, and the Veteran himself stated at the hearing that he does not have a chronic cold or cough condition but rather coughs when he experiences symptoms of choking or difficulty swallowing.  Given the development already undertaken, in addition to the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410.


II. New and Material

The Veteran petitions to reopen the previously denied claims of entitlement to service connection for a traumatic brain injury and sinusitis.  For the following reasons, the Board finds that reopening is warranted.  

Service connection for sinus problems was last denied in a January 1977 rating decision.  The claim for sinus problems denied in that decision and the current claim for a sinus condition, including sinusitis, are the same claim with slightly different wording as both concern the same disability.  See Velez v. Shinseki, 23 Vet. App. 199 (2009); see also Boggs v. Peake, 520 F.3d 1330 (2008).  The Veteran was notified of this decision and his appellate rights in a February 1977 letter.  See 38 C.F.R. § 19.25 (2015).  He did not submit a notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015) (setting forth requirements and timeframe for initiating an appeal).  Moreover, new and material evidence was not of record within one year of this decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); see also 38 C.F.R. § 3.400(q) (2015) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").  Although there is a May 1977 VA treatment record reflecting X-ray findings of sinusitis, this record was not actually in the file within one year of the January 1977 rating decision.  Rather, it was first obtained by the RO in November 1984.  The constructive possession doctrine whereby records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the possession of VA adjudicators, regardless of whether those records are physically on file, does not apply to cases prior to 1992.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the May 1977 VA treatment record was neither physically nor constructively in the file within one year of the January 1977 rating decision.  

Accordingly, in light of the above, the January 1977 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Service connection for residuals of brain trauma was last denied in a September 2005 rating decision.  The claim for residuals of brain trauma denied in that decision and the current claim for residuals of traumatic brain injury or head injury are the same claim with slightly different wording, since both are based on the same injuries and symptoms, and of course involve the same area of the body.  See Velez v. Shinseki, 23 Vet. App. 199 (2009); see also Boggs v. Peake, 520 F.3d 1330 (2008).  The Veteran submitted a timely NOD in response to this decision in June 2006, and a statement of the case (SOC) was issued in June 2007 which again denied the claim.  However, the Veteran did not perfect his appeal by filing a substantive appeal (VA Form 9 or an equivalent) thereafter.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2015) (setting for requirements and timeframe for perfecting an appeal).  Consequently, the September 2005 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  This requires a review of all evidence submitted by or on behalf of a claimant since the last final denial (whether on the merits or on procedural grounds) to determine whether a claim may be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for sinus problems was denied in the January 1977 rating decision because the evidence did not show that the Veteran had a current sinus condition.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (holding that entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("[i]n the absence of proof of present disability there can be no valid claim") (citation omitted).  

Evidence since the January 1977 rating decision was issued includes a May 1977 VA treatment record showing X-ray findings indicative of chronic sinusitis, an October 2000 STR showing sinus congestion, a July 2010 VA CT scan of the face showing sinus disease, and the Veteran's testimony at the November 2011 DRO hearing asserting that his sinuses had bothered him ever since his first period of active service in the 1970's.  This evidence of course was not of record at the time of the January 1977 rating decision and thus is new to the file.  As there was no post-service diagnosis of a sinus condition at the time of the January 1977 rating decision, the subsequent diagnoses are not merely cumulative or redundant of the evidence previously of record.  See 38 C.F.R. § 3.156(a).   

The new evidence is also material as defined in § 3.156(a).  In this regard it supports a current sinus disability, an element of service connection not established at the time of the January 1977 rating decision.  See id.; 38 C.F.R. § 3.156(a).  Moreover, as the Veteran's STR's from the 1970's show sinus problems following injuries to the face and mandible, as well as March 1976 X-ray findings of maxillary sinusitis, the new evidence raises a reasonable possibility of substantiating the claim in light of the other evidence of record supporting the service incurrence and nexus elements of service connection.  See Shade, 24 Vet. App. at 117; see also 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366. 

Accordingly, new and material evidence is of record to reopen the claim for sinusitis.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 117. 

Service connection for residuals of brain trauma was denied in the September 2005 rating decision and June 2007 SOC because the RO found that the evidence did not support a link between the Veteran's current condition and a head injury sustained in service.  Since then, new evidence of record includes VA examination reports dated in February 2010, March 2010, and August 2013 all reflecting findings by different examiners of residuals of a TBI based on the clinical findings and the evidence of head injuries during service.  A November 2010 VA treatment record also reflects findings by a VA psychiatrist of residuals of a TBI.  This evidence is new and not cumulative or redundant of evidence in the file at the time of the September 2005 rating decision and June 2007 SOC.  At that time there were few if any findings of residuals of a TBI, and certainly no definitive diagnosis based on the extensive work-up and review of the claims file conducted at the VA examinations.  The new evidence is also material, as it supports the current disability and nexus elements of service connection, which were not established in the September 2005 rating decision and June 2007 SOC, and raises a reasonable possibility of substantiating the claim in light of the STR's showing two significant head injuries.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366; 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 117. 

Accordingly, new and material evidence is of record to reopen the claim for residuals of a TBI.  See id.


III. Service Connection 

Service connection means that a Veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


A. Traumatic Brain Injury

For the following reasons, the Board finds that service connection is establish for residuals of a traumatic brain injury. 

The Veteran sustained at least two significant injuries to the head: one during his first period of active service in the 1970's, and another during active service in 1991.  Probative evidence shows that the Veteran has headaches, dizziness, mild cognitive impairment, and psychiatric symptoms, among other possible residuals, resulting from these injuries. 

Regarding the first injury, STRs dated in November 1974 reflect that the Veteran was well until November 1973 when he sustained a mandibular fracture.  Since that time he experienced right orbital headaches, nausea, dizziness and vertigo, "ocular complaints," "rushing sounds," and tinnitus.  The headaches were described as sharp pains in the back of the neck and migraine headaches; they were also noted to be right frontal and constant.  The Veteran stated that he became dizzy when he moved his head.  It was noted that he had fractured the right mandibular condyle and was treated with internal fixations.  A January 1975 STR reflects that the Veteran had headaches on the right side of the head that sometimes occurred with visual disturbances.  He did not have a history of migraines.  The headaches originated at the base of the neck on the right side and radiated to the crown of the skull.  A March 1975 STR similarly reflects that the Veteran had experienced right-sided migraine headaches for sixteen months (a timeframe which roughly coincides with the November 1973 head injury) beginning at the base of the neck and moving to the front of the head.  A March 1976 STR shows that the Veteran reported recurrent headaches following a fracture of the right jaw.  He reported constant pain in the right posterior cervical area, accompanied by swelling of the right eye.  He also had some visual disturbance characterized as "darkening" and "distortion."  The pain spread from the neck to involve the right ear, whole right side of face and the jaw.  The assessment was possible cluster headaches related to an old fracture.  A July 1976 STR reflects findings of a broken mandible sustained in 1973 with a probable condylar neck fracture.  The August 1976 separation examination report reflects a finding of neurologic abnormality on clinical evaluation, with an accompanying note stating that the Veteran had chronic right-sided headaches but that there was no evaluation by a neurologist despite consultations being made. 

The Board notes that STRs from August 1973, when the Veteran entered service, to early November 1974 are missing, including an entrance examination report and records pertaining to the November 1973 jaw fracture.  The STRs in the file dating from November 1974 forward do not document the specific circumstances of the Veteran's mandibular fracture.  According to a February 1985 VA examination report, the Veteran related that during service he had been knocked unconscious trying to stop a robbery in November 1973.  He then underwent dental treatment for six weeks in the hospital for the right mandible fracture sustained at that time.  He reported that he had experienced headaches since then, which occurred around the orbital areas and temporal regions off and on.  He reported a similar history at an August 2013 VA examination, stating that he sustained a jaw fracture while on guard duty during the Thanksgiving holidays in 1973.  He stated that he was struck by another soldier who was robbing the building he had been guarding.  At this time he stated there was no loss of consciousness, but he did become "dazed" in the altercation.  He stated that he was seen in the hospital the same night and that his jaw was wired shut.  According to his report, he was confined to the hospital for a period of six weeks, and the wires were then removed.  He stated that around the same time period he began having headaches which were accompanied by nausea and prostration and sometimes vomiting.  He stated that the severe headaches persisted for six or seven years, but improved to the point where he could "live with the pain."  

Accordingly, the STRs for the Veteran's first period of service and his own report show that the injuries causing the mandibular fracture also involved the head more generally and resulted in ongoing headaches and other symptoms such as dizziness that appear to have resolved over time until the 1991 injury.  

The second head injury occurred during the Veteran's 1991 period of active service while he was deployed to Saudi Arabia.  He stated at the August 2013 VA examination that the injury occurred when he was riding in a truck during a dust storm in Saudi Arabia.  The truck ran into a "crater" and the Veteran struck his head and was knocked unconscious for several minutes.  This report is consistent with all other accounts of this injury related by the Veteran over the years, as shown in the claims file.  It is supported by the STRs.  Specifically, August 1991 dental treatment records in the STRs show notations that in July 1991 the Veteran sustained injuries to the head, neck, and shoulder and reported continued pressure and pain radiating around the head.  He also had tenderness over the left and right temporomandibular joints (TMJ's).  It was also noted that he had been treated at Khobar Towers, Saudi Arabia, which is consistent with his June 2015 hearing testimony.  A September 1991 STR (dental treatment record) also notes that the Veteran was air evacuated from Saudi Arabia for evaluation of bilateral myofascial pain dysfunction (MPD) after he struck his head and jaw when the truck he was riding in went into a hole, which occurred in July 1991.  The record states that since then he experienced increasing pain in the jaws, scalp, and throughout his head and neck.  He had been treated with non-steroidal anti-inflammatories (NSAIDs) and narcotics prior to being medically evacuated to Germany.  A November STR (dental treatment record) specifies that the Veteran hit his head on the roof of the truck while deployed to Saudi Arabia.  A June 2013 Physical Evaluation Board report and a May 2002 statement by the Veteran also show that he fractured his mandible again in this injury.  

VA treatment records dated in September 1997 show that the Veteran reported dizziness without vertigo, otalgia, headaches and neck pain since the July 1991 head injury in Saudi Arabia.  Service treatment records dated in 2001 show that the Veteran reported dizziness and fainting spells multiple times.  A March 2002 STR notes that the Veteran had passed out at school.  A February 2002 STR also notes the Veteran's report of dizziness.  

During the Veteran's last period of service, from July 2000 to June 2002, he reinjured his neck doing sit-ups, as reflected in January 2001 Line of Duty reports.  He reported increased dizziness, blurry vision, and cervical spine pain since that time, as shown in the STRs from this period. 

From April 2004 to September 2004, the Veteran attended an outpatient brain injury treatment program at a private facility (U.H.) for residuals of TBI.  The April 2004 admission record reflects that the Veteran sustained a TBI in 1991 in the motor vehicle accident (MVA) discussed above, and in January 2001 when he hit his head on frozen ground, presumably in reference to the injury incurred doing sit-ups.  A June 2004 letter from a care coordinator at U.H. indicates that the Veteran had cognitive and language impairment, and also had significant vestibular and tracking issues.  

A January 2005 VA treatment record reflects a diagnosis of personality changes due to TBI.  

A February 2005 VA treatment record reflects that the Veteran reported dizziness, head pain, vertigo and balance problems, and difficulty focusing his eyes since his head injuries.  

A March 2005 VA treatment record reflects diagnoses of head trauma, traumatic brain injury, cervicalgia, and generalized headaches.  

A September 2005 VA treatment record notes that personality changes and organizational deficits such as exhibited by the Veteran are sometimes seen after mild head injuries.  Although the treating physician stated that these "features" seemed to antedate the Veteran's head injury, there is no evidence that they existed before the November 1973 head injury. 

A February 2006 VA treatment record reflects that the Veteran had problems with dizziness, memory impairment, and neck pain since the 1991 and 2001 injuries.  The Veteran reported symptoms of dizziness when he moved his head quickly.  

An October 2008 VA magnetic resonance imaging (MRI) study of the brain report shows findings consistent with microvascular ischemic change, which were also noted to be consistent with migraine headaches.  A July 2005 VA MRI of the brain showed similar findings, and it was noted in the October 2008 report that there had been no changes since the July 2005 MRI. 

In a February 2010 VA TBI examination report, the examiner diagnosed TBI.  The examiner explained that the diagnosis was based on the objective factor of expressive aphasia on examination and the history of TBI.  The examiner also stated that the Veteran's head injury could be classified as a "diffuse axonal injury," and that the Veteran had post-concussion syndrome, language and communication problems with a diagnosis of expressive aphasia, and migraine headaches as a result of the head injury.  

A March 2010 VA TBI examination reflects an examiner's diagnosis of cognitive impairment at least as likely as not due to TBI based on cognitive testing.  The examiner also had the benefit of reviewing the STRs and VA treatment records and considered the head injury sustained in 1991.  

A March 2010 VA psychiatric examination report reflects an examiner's findings of a mood disorder, including due to multiple traumatic injuries and chronic pain, and cognitive disorder secondary to multiple traumatic brain injuries.  The examiner stated that the diagnoses were directly linked to the Veteran's injuries and that symptoms associated with each diagnosis could not be delineated from each other.  Significantly, these diagnoses were informed by extensive examination of the Veteran and review of the claims file, and specifically based on the head injuries sustained in 1973 and 1991.  

A November 2010 VA treatment record reflects diagnoses of impulse control disorder due to TBI's, mild cognitive impairment due to TBI's, and personality changes due to TBI's. 

In the August 2013 VA TBI examination report, the examiner concluded that the Veteran's TBI residuals were at least as likely as not due to the head injuries sustained in service.  The examiner stated that examination of the Veteran revealed mild cognitive impairment, and there was a history of being "dazed" after the first injury in 1973 which was consistent with a medical diagnosis of TBI.  The examiner also found that the Veteran's TBI was a result of the MVA during his 1991 period of service (although the examiner mistakenly stated that this occurred in 2002).  This opinion was also based on examination of the Veteran and detailed review of the STRs.  

Notably, all the above findings of TBI's and current residuals in the VA examination reports were based on the Veteran's in-service head injuries as reflected in the STRs.  They were not based on any other injury or on a history respecting those injuries different from what is documented in the STRs and the Veteran's credible (and notably consistent) accounts of these injuries. 

The evidence thus overwhelmingly supports the claim.  It consists of two significant head injuries in 1973 and 1991, an additional injury doing sit-ups in 2001 which eventually resulted in a medical discharge, the Veteran's consistent complaints of dizziness or vertigo, headaches, and other symptoms since the 1973 head injury which were again caused or re-aggravated by the 1991 head injury and subsequently triggered again or made worse by the injury sustained in physical training in 2001, and repeated findings by multiple medical professionals of TBI's and current residuals based on these same injuries, including by several VA examiners who reviewed the claims file.  As already noted, the examiners' findings were informed by a review of the record, including the STRs, as well as examination of the Veteran, and are also consistent with clinical finding in the VA treatment records of a mood disorder, personality changes, and cognitive impairment due to TBI's.  

The Board is aware that there have been some findings of a psychological component to the Veteran's symptoms.  However, given the consistency and specificity in the Veteran's report of them over the decades (which is well documented in the record), the objective findings of TBI's in the VA treatment records and VA examination reports, and the fact that the Veteran's personality and psychiatric functioning was itself affected by the 1973 and 1991 TBI's, the evidence supports a finding that he has residuals of TBI's. 

There is no evidence of any other head injury.  Although the Veteran was also in a motorcycle accident in April 1977, injuries sustained in this accident were limited to the back, pelvis, and kidney, as reflected in the VA treatment records.  There was no head injury at this time.  Thus, these MVA injuries do not weigh against a relationship between the Veteran's TBI residuals and his periods of service. 

In sum, service connection for residuals of traumatic brain injury is granted.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366. 


B. Headache Disorder

The evidence discussed above respecting the Veteran's TBI's also applies to the Veteran's headache disorder, which is both a residual of the TBI's and a disability in its own right.  As shown above, the Veteran has reported headaches ever since the 1973 in-service head injury which abated over time and then worsened again following the 1991 and 2001 injuries during active service.  The February 2010 VA examination report reflects the examiner's conclusion that the Veteran's migraine headaches were the result of the head injuries.  Further, a July 2013 VA headaches examination report reflects findings of a chronic headache that is post-traumatic in etiology and associated with dizziness and nausea.  An August 2013 VA opinion also reflects the examiner's conclusion that the Veteran's headache disorder was at least as likely as not incurred in active service.  The examiner explained that the Veteran developed headaches after the first head injury which were consistent with migraines and which improved over time.  The examiner further stated that after the 1991 MVA the Veteran developed a headache pattern that became chronic and constant.  The examiner found that the Veteran's headaches were a continuation of the headaches reported in 2002.  The Board here notes that the Veteran has consistently reported headaches since 1973.  

Accordingly, the evidence supports a nexus between the Veteran's headache disorder and the head injuries sustained during his periods of active service, beginning in November 1973.  Thus, service connection for a headache disorder of any kind, including migraines and headaches of any other nature, is granted.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.


C. Dizziness and Vertigo

The evidence supports service connection for dizziness and vertigo.  The history summarized above pertaining to the Veteran's TBI also applies to his dizziness and vertigo symptoms, which accompanied other symptoms resulting from the TBI's including headaches and already service-connected tinnitus, as shown above.  The evidence shows that the Veteran has consistently reported intermittent symptoms of dizziness, with or without vertigo, since the November 1973 head injury.  Indeed, the Veteran reported feelings of dizziness multiple times during his first and last periods of active service.  Moreover, the September 1997 VA treatment record shows that the Veteran reported ongoing dizziness symptoms since the July 1991 in-service head injury.  

A medical nexus between the Veteran's dizziness and vertigo and his in-service TBI's is also established.  Specifically, a March 2010 VA examination report reflects a physician's finding of vertigo with a diagnosis of chronic vestibulopathy, which produced symptoms of feeling dizzy all the time.  This diagnosis was based on an abnormal tuning test and Romberg test, according to the examiner.  This diagnosis is consistent with the June 2004 letter from a care coordinator at U.H. indicating that the Veteran had "significant vestibular and tracking issues."  The March 2010 examiner concluded that the etiology of the chronic vestibulopathy was at least as likely as not due to the TBI.  

The July 2013 VA headaches examination report also reflects a finding that the Veteran's dizziness and nausea is associated with his service connected headache disorder.  Thus, service connection for dizziness and nausea is also warranted as a manifestation of the headache disorder. 

Accordingly, service connection for symptoms of dizziness and vertigo is granted, whether diagnosed as chronic vestibulopathy or based on any other characterization.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.


D. Bilateral Eye Condition

The evidence shows that the Veteran does not have a bilateral eye condition related to his TBI, although his migraine headaches, vestibulopathy, or other TBI residuals may produce visual symptoms such as difficulty focusing his eyes.  

An August 2004 VA low vision examination report reflects that an examination of ocular health was unremarkable.  Distance vision was 20/20 bilaterally.  Visual fields using the Goldmann Perimetry III4e were full bilaterally.  An August 2004 VA social work report reflects that based on a discussion with the August 2004 low vision eye examination visit coordinator, the Veteran had 20/20 vision, but had "brain damage which altered his vision as opposed to eye disease/dysfunction."

At the March 2010 VA eye examination, the Veteran reported pain, distorted vision, halos, floaters, sensitivity to light, watering, blurred vision, and difficulty focusing.  Based on examination of the Veteran, the examiner concluded that the Veteran had bilateral cataracts, refractive error, and presbyopia based on clinical findings of lenticular opacifications, refractive error and decreased accommodation.  The examiner stated that the cataracts were related to age.  The examiner opined that the Veteran's eye conditions were not related to TBI as there was no ocular pathology and his visual fields were normal for each eye.  

Accordingly, based on the March 2010 VA examination report, the Board finds that the Veteran does not have a disability of either eye related to service, including the in-service head injuries.  His cataracts did not manifest in service and are related to age, according to the March 2010 VA examination report.  His refractive errors and presbyopia are not disabilities eligible for service connected compensation under VA law.  Specifically, congenital or developmental defects, including refractive errors of the eyes, are not "diseases or injuries" for disability compensation purposes under VA law.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  Myopia, astigmatism, and presbyopia, are all considered to be forms of refractive error.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, Topic 10.  Actual pathology or injury, other than refractive error, is required to support impairment of visual acuity.  Id.  
The benefit-of-the-doubt rule does not apply on this issue, as this is a determination that is made solely as a matter of applicable law to facts that are not in dispute.  Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Moreover, the March 2010 VA examiner found that the Veteran's eye conditions and visual impairment were not related to TBI because he did not have ocular pathology or visual field defects.  

Accordingly, the preponderance of the evidence shows that the Veteran does not have a bilateral eye disorder or objective vision impairment due to his in-service head injuries.  To the extent the Veteran's head injuries may have altered his vision in terms of brain processing rather than in terms of objective eye or vision impairment, such is a factor for consideration in evaluating any residuals of the TBI.  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a bilateral eye condition is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



E. Skin condition Diagnosed as Schamberg Disease and Purpuric Dermatoses.

The RO erred in adjudicating and denying the claim for Schamberg Disease in the September 2013 rating decision, and instead should have informed the Veteran that service connection is already in effect for this disability, which was granted in the January 2009 rating decision.  The body of the January 2009 rating decision specifically states that service connection was established for Schamberg Disease, although the code sheet reflects service connection for "purpuric dermatoses to legs and right side of face."  Based on the discussion in the January 2009 rating decision and the evidence of record at the time, the purpuric dermatoses and the Schamberg Disease are clearly the same condition.  In this regard, evidence at the time included an October 1997 VA treatment record reflecting a diagnosis of probable pigmented purpura with a history of legions since service in Saudi Arabia.  A January 2004 VA treatment record reflects a diagnosis by a dermatologist of "Schamberg's purpuric dermatoses" based on examination of the Veteran and his report of a rash since serving in Saudi Arabia.  A July 2013 VA examination report recently confirmed the Veteran's diagnosis of Schamberg's Disease based on the examination findings and a review of the VA treatment records discussed above.  These medical records all reflect similar findings and symptoms with respect to the Veteran's skin condition.  In other words, the evidence shows that the diagnosis of Schamber Disease was based on the same clinical findings as the diagnosis of purpuric dermatoses, and both diagnoses appear to be more or less interchangeable for the purposes of the service connection determination.  In any event, service connection was granted for both by the express terms of the January 2009 rating decision. 

The agency of original jurisdiction must acknowledge the fact that service connection is already in effect for Schamberg Disease in the rating code sheets by removing this condition from the list of disabilities not service connected and adding the term Schamberg Disease to the other service connected diagnosis ("purpuric dermatoses to legs and right side of face"). 

Accordingly, the appeal of the denial of Schamberg Disease will be dismissed, as it concerns a disability for which service connection has already been established; therefore, there remains no case or controversy regarding this issue.  See 38 U.S.C.A. § 7105(d). 


F. Kidney Pain or Other Residuals of INH Therapy

The Veteran does not have a diagnosed kidney condition.  There are no diagnoses pertaining to the kidneys or findings of a kidney or renal disorder during the pendency of this claim.  A December 2006 VA CT scan of the abdomen showed that the kidneys were unremarkable.  Subjective pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Board notes that a June 1977 VA treatment record shows that the Veteran had bleeding kidneys from injury sustained in a motorcycle accident after his first period of service, but any residuals stemming from this injury cannot be service connected as the injury occurred while the Veteran was in civilian status.  See 38 C.F.R. § 3.303(a). 

In the absence of a current disability of the kidneys, service connection cannot be established.  See Shedden, 381 F.3d at 1166-67 (holding that entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and that "[i]n the absence of proof of present disability there can be no valid claim") (citation omitted).  

The Veteran has also claimed that he has other residuals of INH therapy during service, namely TBI residuals, headaches, dizziness, vertigo, nausea, abdominal pain, gastrointestinal symptoms, hypertension, cervical spine pain and cervical radiculopathy.  The STRs show that the Veteran underwent INH therapy in late 2001 and early 2002 when a PPD (purified protein derivative) skin test was positive for latent tuberculosis.  As a result he became very ill with jaundice and was diagnosed with "INH-induced hepatitis." Service connection is already in effect for hepatitis as a result of the INH therapy.  There are no findings in the STRS and post-service treatment records since that time of any other condition related to the INH therapy.  Service connection has already been established for the other disabilities claimed as caused by the INH therapy, but based on other etiologies or causes-namely the injuries the Veteran sustained in service and, in the case of gastrointestinal symptoms, as due to his service connected GERD or under the presumptive provisions for undiagnosed illnesses associated with Persian Gulf service.  Accordingly, the issue of whether these other conditions may be related to the INH therapy is moot as service connection has already been established.  

The Board also notes that there is no competent evidence in the file of a relationship between INH therapy and any other claimed disorder.  Whether such a relationship may exist is a complex medical or scientific determination that cannot be made based on lay observation alone when there is no apparent reason why INH therapy would cause these other conditions, and since there are other etiologies such as the Veteran's in-service injuries and their residuals, and GERD that more readily account for these conditions.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  The Veteran's bare and unsupported assertion that his claimed conditions were caused by INH therapy is not competent evidence, as he is a layperson in the fields of medicine and science and thus does not have the requisite expertise to opine on such an issue.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Moreover, he has not provided any explanation or supporting evidence for his belief that INH therapy caused or contributed to the development of these other conditions.  Thus, his opinion lacks probative value for this reason as well.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions); Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a claimant's "conclusory generalized statement that his service illness caused his present medical problems" was not sufficient to entitle him to a VA examination).  

In any event, service connection has already been established, albeit on different grounds, for the other conditions the Veteran has claimed were caused by INH therapy.

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a kidney condition or other residuals of INH therapy (apart from already service connected hepatitis) is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


G. Choking, Difficulty Swallowing, and Abdominal Pain

The evidence supports service connection for symptoms of choking, difficulty swallowing, and abdominal pain.  VA examination reports dated in May 2012 and July 2013 pertaining to esophageal conditions reflects the examiner's finding that the Veteran's dysphagia (difficulty swallowing) is a symptom or manifestation of his service connected GERD.  A July 2003 VA treatment record also notes that the Veteran had GERD with dysphagia, and a January 2011 VA examination report notes symptoms of dysphagia associated with GERD.  The Veteran's dysphagia and choking symptoms, which seem to occur in tandem, are so closely related, as described in a November 2010 VA treatment record, that a finding that service connection is warranted for dysphagia necessarily means that service connection is also warranted for associated choking symptoms. 

The January 2011 VA examination report pertaining to GERD also reflects that the Veteran experienced epigastric pain associated with GERD, which supports a finding that the Veteran's GERD is manifested by abdominal pain. 

Indeed, the Veteran's GERD is currently rated as 10 percent disabling under Diagnostic Code 7346 (hiatal hernia), which contemplates symptoms such as epigastric distress with dysphagia.  See 38 C.F.R. § 4.114 (2015).  Thus, granting service connection for these symptoms simply recognizes that they are manifestations of his GERD which are apparently already being compensated.  (The Board of course makes no findings here as to the degree of their severity or whether the current level of compensation is appropriate.)

Because service connection has been granted (indeed appears to have been already in effect de facto) for a gastrointestinal disorder characterized by dysphagia with choking and abdominal pain as manifestations of service connected GERD, there is no need to consider whether service connection is warranted under the presumptive provisions applicable to Persian Gulf Veterans under 38 C.F.R. § 3.317.  The issue of whether the Veteran has an undiagnosed illness or medically unexplained chronic multisymptom illness associated with Persian Gulf service is discussed in the REMAND section below. 

In sum, service connection for dysphagia (difficulty swallowing), choking, and abdominal pain associated with GERD is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


H. Colds and Coughing

The Veteran does not have a disability associated with colds or coughing.  The VA treatment records show that there are no findings or diagnoses of a chronic cold, lung, or respiratory condition.  A May 2012 VA X-ray of the chest revealed that the lungs were clear; it was interpreted as a normal examination.  At the June 2015 Board hearing, the Veteran clarified that he was not claiming that he had a chronic cold, lung, or respiratory condition, but rather that he experienced coughing in 


relation to his choking symptoms.  Specifically, he stated, "[T]he colds and coughing is not really colds and cough - it's - I choke and cough [sic]."  

Subjective symptoms such as occasionally coughing do not constitute a disability for which service connection may be granted.  Cf. Sanchez-Benitez, 13 Vet. App. at 285.  The Veteran's coughing cannot be considered a manifestation of an undiagnosed illness or medically unexplained chronic multisymptom illness when he stated that the coughing is essentially the same as his choking symptom, which has already been service connected, and not a separate condition such as a chronic cough or respiratory condition.  Cf. 38 C.F.R. § 3.317(b) (2015) (providing, in pertinent part, that signs or symptoms involving the respiratory system (upper or lower) may be manifestations of an undiagnosed illness.  A compensable rating is also not available for coughing in itself under the rating schedule, which also precludes presumptive service connection under § 3.317 as a Gulf War illness.  See 38 C.F.R. Part IV (2015); 38 C.F.R. § 3.317(a) (providing, in pertinent part, that a qualifying chronic disability eligible for presumptive service connection under this section must manifest to a degree of 10 percent or more not later than December 31, 2016).  Further, although he was diagnosed with latent tuberculosis during service in December 2001, the evidence shows that this never manifested in its active form, to include with coughing, respiratory symptoms, or colds.  

Accordingly, in the absence of a current disability, service connection cannot be established for colds or coughing.  See Shedden, 381 F.3d at 1166-67; Degmetich, 104 F. 3d at 1332; Brammer, 3 Vet. App. at 225. 

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service 
connection for colds and coughing is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim of entitlement to service connection for residuals of a traumatic brain injury (head injury) is reopened and granted. 

The claim of entitlement to service connection for sinusitis is reopened; the appeal is granted to this extent only.  

Service connection for a headache disorder with nausea, both as a residual of a TBI and based on any other etiology or diagnosis, is granted.

Service connection for dizziness and vertigo, including as a residual of a TBI, is granted.

Service connection for a bilateral eye condition (claimed as blurry and poor vision) is denied. 

Service connection for a skin condition diagnosed as Schamberg Disease and purpuric dermatoses is dismissed, as service connection was already granted for this condition effective April 23, 2008 by rating decision dated in January 2009.  (The agency of original jurisdiction must acknowledge this fact in the rating code sheets by removing this condition from the list of disabilities not service connected and adding the term Schamberg Disease to the service connected diagnosis ("purpuric dermatoses to legs and right side of face.") 

Service connection for a kidney condition or other residuals of INH therapy (apart from already service connected hepatitis), is denied. 

Service connection for choking and difficulty swallowing (dysphagia) is granted.  

Service connection for a gastrointestinal condition manifested by abdominal pain (epigastric pain) is granted. 

Service connection for colds and coughing is denied. 


REMAND

The claims for sinusitis and an unspecified general neurological condition must be remanded for further development to ensure that they are afforded every due consideration, and to aid the Board in making an informed decision. 

With regard to sinusitis, a VA examination and opinion are warranted pursuant to VA's duty to assist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  There is an indication that it may be related to sinusitis diagnosed during the Veteran's first period of active service, but there is insufficient evidence for the Board to make this determination of its own accord.  See id.; see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).
 
During his first period of service, the Veteran reported congested sinuses in March 1976, and a potential diagnosis of sinusitis ("R/O sinusitis") was rendered.  A March 1976 X-ray study of the mandible also showed changes suggesting bilateral maxillary sinusitis.  A September 1976 dental treatment record reflects that the Veteran's front and right maxillary sinuses were tender to percussion.  An ear nose and throat consultation was recommended to rule out sinusitis.  A September 1976 consultation for facial pain found no evidence of sinusitis, but this conclusion was not based on X-ray findings and there is no reference to the March 1976 X-ray study. 

Following the Veteran's separation from service, he submitted a claim for sinus problems and underwent a VA examination in November 1976.  The Veteran reported at this time that his maxillary sinuses hurt.  An X-ray study at this time showed that the Veteran's sinus was normal and the examiner did not find evidence of sinusitis on examination.  However, in May 1977, a VA X-ray study of the sinuses was performed which showed findings compatible with chronic sinusitis.  Specifically, there was mucoperiosteal thickening of both maxillary sinuses. 

A February 1985 VA examination report includes an X-ray study of the sinuses showing that there was no sign of a disease process. 

An October 2000 STR shows that the Veteran reported a sinus condition, with pain to the frontal and maxillary sinus areas.  He was diagnosed with sinus congestion. 

A July 2010 VA CT scan of the face showed minimal paranasal sinus disease, with mucous retention cysts in the bilateral maxillary sinuses.  

At the November 2011 DRO hearing, the Veteran stated that his sinuses had bothered him ever since active service. 

In light of the above evidence, a VA examination must be performed and an opinion provided as to the likelihood that there is a causal relationship (medical nexus) between the Veteran's current sinusitis and the sinusitis detected by X-ray during his first period of service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  As sinusitis is not a chronic disease under 38 C.F.R. § 3.309(a) (2015), there must be competent evidence of a medical nexus beyond continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2012).  Given the fact that the Veteran's sinusitis has intermittently manifested since his first period of service, with diagnostic imaging sometimes normal, as in November 1976 and February 1985 X-ray studies, and sometimes positive for chronic sinusitis as in the May 1977 X-ray study and November 2010 CT scan report, the Board is unable to make this determination without the aid of the informed opinion of a competent medical professional.  See Colvin, 1 Vet. App. at 175. 

With regard to the Veteran's claim for an unspecified general neurological condition, a new VA Gulf War examination must be performed and an opinion provided as to whether the Veteran has signs or symptoms of an undiagnosed illness or medically unexplained chronic multisymptom illness manifested by pain beyond what is already captured by the service connected disabilities of TBI residuals, headache disorder, dizziness with vertigo and nausea, GERD, Schamberg Disease, and cervical spine disability with radiculopathy.  In the July 2013 VA Gulf War examination, the examiner found that the Veteran's headache disorder, Schamberg Disease, GERD, and myofascial pain syndrome were "conditions with a clear and specific etiology and diagnosis."  The examiner also noted that the Veteran's "claimed unspecified neurological condition consists of a headache, dizziness, and nausea."  All these conditions have been service connected.  However, at the June 2015 hearing, the Veteran stated that his legs, shoulders, and "body" hurts, suggesting that he may also have a more generalized pain condition.  The Board notes that the Veteran has previously claimed service connection for lower extremity pain.  The examiner did not address these symptoms. 

Moreover, the Veteran's myofascial pain syndrome is too general to be considered a specific diagnosis or to rule out the possibility that it is a manifestation of a medically unexplained chronic multisymptom illness with only partially understood etiology and pathophysiology.  See 38 C.F.R. § 3.317(a)(ii).  Indeed, such a general diagnosis only begs the question.  Under § 3.317(b), muscle pain, joint pain, neurological signs or symptoms, and neuropsychological signs or symptoms, among other signs or symptoms, may be manifestations of an undiagnosed illness.  

Consequently, a new VA examination and opinion must be arranged to address the issue of whether the Veteran has a more generalized pain disorder subject to presumptive service connection under § 3.317 that is not already accounted for by his service connected disabilities or other diagnoses.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon, 20 Vet. App. at 83; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Additional efforts must also be made to obtain outstanding VA treatment records and STRs, in accordance with the directives below.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159(c). 

Accordingly, the case is REMANDED for the following action:

1. Submit a request to the National Personnel Records Center (NPRC) for any inpatient clinical records dated in November 1973 from Ft. Gordon in August, Georgia pertaining to treatment for a mandibular fracture. 

2. Determine whether further efforts are warranted to obtain any outstanding service treatment records dated from August 1973 to November 1973, including the entrance examination report (the STRs do not begin until November 1974).  If it is concluded that further efforts would be futile, a formal finding of unavailability must be prepared for the file listing the efforts made to obtain them. 

3. Make appropriate efforts to obtain any outstanding VA treatment records from the Richmond VA Medical Center dating from November 1984 to June 1997, and from January 1998 to July 2000.  

(Although the RO requested some of these records from the Richmond VAMC previously, no response is documented in the file and the records remain outstanding (assuming such exist).  The Board is aware that the Veteran did not establish care with the Richmond VAMC until around 1992, but when the RO requested records from the Indianapolis VAMC, where he was previously seen, it responded that its records were transferred to the Richmond VAMC in 1992, including for the time frames from November 1984 to December 1991.)

4. The Veteran's outstanding VA treatment records from the South Texas Health Care System dated since August 2013 must also be added to the claims file. 

5. Thereafter, make arrangements for a VA examination and medical nexus opinion regarding the Veteran's sinus condition.  The claims file must be made available to the examiner for review.  All indicated tests or studies must be conducted, including diagnostic imaging if warranted.  All pertinent clinical findings must be recorded.

The examiner must provide an opinion as to the likelihood that the Veteran's current sinusitis was incurred during active service.  The opinion must be rendered in accordance with the following:
a) As there are CT scan findings of paranasal sinus disease in July 2010, the examiner must assume the Veteran has a chronic sinus condition for the purpose of rendering the opinion, even if there is no evidence of sinusitis on the day of examination. 
b) The examiner must consider the fact that during active service in the 1970's the Veteran reported sinus problems on multiple occasions, and a March 1976 X-ray study suggested bilateral maxillary sinusitis.  Less than a year following separation, a May 1977 VA X-ray study showed chronic sinusitis.  The Veteran also reported frontal and maxillary sinus pain during active service in October 2000, with a diagnosis of sinus congestion.  The Veteran has had sinus problems ever since his first period of active service, according to his November 2011 hearing testimony, and the evidence shows CT scan findings of sinus disease in July 2010.  

c) Although there are X-ray studies interpreted as normal in the November 1976 and February 1985 VA examination reports, the examiner must address whether these may be expected variations in a disease process with intermittent manifestations, or whether X-rays might not have detected a sinus condition during more quiescent phases, if the examiner uses these normal findings as a basis for a negative opinion.

The opinion must be supported by a complete explanation. 

6. Make arrangements for a VA Gulf War examination to assess whether the Veteran has a more generalized pain condition not already accounted for by his service connected disabilities or other diagnoses which may be a manifestation of an undiagnosed illness or medically unexplained chronic multisymptom illness.  The entire claims file must be made available to the examiner for review.  All pertinent clinical findings must be reported. 

The examiner is asked to opine on the likelihood that in addition to the Veteran's diagnosed residuals of a TBI, headache disorder, GERD, Schamberg Disease, TMJ, and cervical spine disability, among other disabilities, he has an undiagnosed illness or medically unexplained chronic multisymptom illness represented by more generalized pain or other signs or symptoms overlapping these diagnosed conditions.  

Although the July 2013 VA Gulf War examiner noted that the Veteran had been diagnosed with myofascial pain syndrome as a basis for finding that any of its signs or symptoms were not potentially manifestations of Gulf War illness, this diagnosis is too vague or general to rule out the possibility of an undiagnosed illness or medically unexplained chronic multisymptom illness of partially explained etiology or pathophysiology.  Thus, the examiner must specifically address the likelihood that the myofascial pain syndrome is a manifestation of such, in addition to any other relevant symptoms such as shoulder, leg, and generalized body pain.

7. Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

8. Finally, after completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


